Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (7,784,148) to Lenkiwicz et al.
Regarding independent claim 1, Lenkiwicz et al. discloses a housing (100);
an airflow pathway (170) extending through the housing between an air inlet (102) and an air outlet (110), wherein the air outlet (110) is configured for fluid communication with the recovery container (22) (See Col. 9 lines 56-66);
a fluid delivery pathway (43) extending through the housing between a fluid inlet (47) and a fluid outlet (See Col. 6 lines 1-30), wherein the fluid inlet (47) is configured for fluid communication with the supply container (24); and
a diverter (108) provided on the housing (100) in the fluid delivery pathway (43) upstream of the fluid outlet (See Col. Lines 1-15) and configured to divert cleaning fluid into the airflow pathway downstream (170) of the air inlet (102) and upstream of the air outlet (110).

Regarding claim 3, Lenkiwicz et al. discloses that the accessory comprises one of an accessory tool (400), a wand, or an adapter coupling.
Regarding claim 4, Lenkiwicz et al. discloses a user-engageable actuator (switch) provided on the housing (100) and operably coupled to the diverter (106) (See Col. 11 lines 45-60).
Regarding claim 5, Lenkiwicz et al. discloses that the diverter (108) includes at least one of a plunger valve or a rotary valve (106) (See Col. 19 lines 60-66).
Regarding claim 9, Lenkiwicz et al. discloses that the accessory (100) comprises an accessory tool (92) and the accessory tool (92) includes a suction nozzle defining the air inlet (90) and a distributor defining the fluid outlet (92) (See Col. 8 lines 45-66).
Regarding claim 10, Lenkiwicz et al. discloses that the suction nozzle (92) is at a forward portion of the housing (100) and the air outlet (110) is at a rearward portion of the housing (100).







35 U.S.C. § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent (7,784,148) to Lenkiwicz et al. as applied to claim 1 above, and further in view of U.S. Patent Publication (2005/0015916) to Orubor.
Regarding claim 15, Lenkiwicz et al. is silent regarding that the accessory comprises a wand, and the wand comprises a tool coupler having:
an airflow connector defining the air inlet; and a fluid connector defining the fluid outlet. However, Orubor teaches a wet-dry vacuum cleaning device having a spray wand (225) having an airflow connector (26) that defines the inlet and a fluid connector (40) defining the outlet (240) (See paragraph [0080]). It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Lenkiwicz et al. with .
Allowable Subject Matter
3.	Claims 6-8, 11-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723